     Case 2:21-cv-01126-TLN-JDP Document 19 Filed 08/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10
     Austin Higley, Kyle J. Clark, and Ryan D.   Case No. 2:21-cv-01126-TLN-JDP
11   Clark,
12                     Plaintiffs,               ORDER GRANTING CSU DEFENDANTS’
                                                 REQUEST TO SEAL DOCUMENTS IN
13          v.                                   SUPPORT OF THEIR MOTION TO
                                                 DISMISS
14   CALIFORNIA STATE UNIVERSITY;
     Joseph Castro, Acting Chancellor of the     Date:      September 16, 2021
15   CALIFORNIA STATE                            Time:      2:00 p.m.
     UNIVERSITY SYSTEM, in his                   Ctrm:      Courtroom 2, 15th floor
16   official and personal capacities;           Judge:     Hon. Troy L. Nunley
     Gayle E. Hutchinson, President of
17   the CALIFORNIA STATE                        Complaint filed: June 24, 2021
     UNIVERSITY, Chico Campus, in
18   her official and personal capacities;
     Xavier Becerra, Secretary of the U.S.
19   DEPARTMENT OF HEALTH AND
     HUMAN SERVICES, in his official
20   and personal capacities; Dr. Anthony
     Fauci, Director of the NATIONAL
21   INSTITUTE OF ALLERGIES AND
     INFECTIOUS DISEASES, in his official
22   and personal capacities; Dr. Janet
     Woodcock, Acting Commissioner of the
23   U.S. FOOD AND DRUG
     ADMINISTRATION in her official and
24   personal capacities; U.S. DEPARTMENT
     OF HEALTH AND HUMAN
25   SERVICES, FOOD AND DRUG
     ADMINISTRATION; CENTER
26   FOR DISEASE CONTROL AND
     PREVENTION; NATIONAL
27   INSTITUTES OF HEALTH;
     NATIONAL INSTITUTE OF
28
                                                                 ORDER GRANTING CSU DEFENDANTS’
                                                                                  REQUEST TO SEAL;
                                                                      CASE NO. 2:21-cv-01126-TLN-JDP
     Case 2:21-cv-01126-TLN-JDP Document 19 Filed 08/11/21 Page 2 of 2


 1    ALLERGIES AND INFECTIOUS
      DISEASES; and John and Jane Does
 2    I-V,
 3                        Defendants.
 4

 5

 6          On August 9, 2021, Defendants Board of Trustees of the California State University

 7   (erroneously sued as California State University), Joseph Castro, Chancellor of the California

 8   State University System, and Gayle E. Hutchinson, President of the California State University,

 9   Chico Campus (collectively, the “CSU Defendants”) submitted a request to seal certain materials

10   filed in support of the CSU Defendants’ Motion to Dismiss.

11          Having considered the request to seal submitted by the CSU Defendants and all related

12   papers, having heard the arguments of counsel, and being fully advised in the matter, the Court

13   hereby finds that compelling reasons exist and ORDERS that the CSU Defendants’ request to seal

14   is GRANTED.

15          The Clerk of the Court shall file under seal the following documents pursuant to Civil

16   Local Rule 141(2):

17          1.      The unredacted version of CSU Defendants’ Memorandum of Points and

18   Authorities in support of Motion to Dismiss.

19          IT IS SO ORDERED

20   Dated: August 11, 2021
21
                                                           Troy L. Nunley
22                                                         United States District Judge
23

24

25

26

27

28
                                                                           ORDER GRANTING CSU DEFENDANTS’
                                                     -2-                                    REQUEST TO SEAL;
                                                                                CASE NO. 2:21-cv-01126-TLN-JDP
